Citation Nr: 9932740	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  97-19 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
varicose veins.  

3.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1954 to December 
1955.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a January 1997 
rating decision of the Montgomery, Alabama Regional Office 
(hereinafter "the RO") which declined to reopen the 
veteran's claims for entitlement to service connection for a 
back disorder and for varicose veins for lack of new and 
material evidence.  Service connection was also denied for a 
heart disorder.  In December 1998, the Board remanded this 
appeal to the RO to obtain private treatment records, to 
contact "Dr. Seman" and "Dr. Daugherty" and invite them to 
express a summary of their recollections of their treatment 
of the veteran and to afford the veteran a Department of 
Veterans Affairs (hereinafter "VA") examination.  The 
veteran has been represented throughout this appeal by the 
Alabama Department of Veterans Affairs.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The RO denied service connection for a back disorder in 
March 1986.  The veteran was notified in writing of the 
decision in April 1986.  The veteran did not perfect a 
substantive appeal within one year of the adverse decision.  

3.  The additional documentation submitted since the March 
1986 RO decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The RO denied service connection for varicose veins in 
May 1956.  The veteran was notified in writing of the 
decision in May 1956.  The veteran did not perfect a 
substantive appeal within one year of the adverse decision.  

4.  The additional documentation submitted since the May 1956 
RO decision is new and material as to the issue of service 
connection for varicose veins and is, therefore, sufficient 
to reopen the veteran's claim.  

5.  The veteran's varicose veins have been reasonably shown 
to have had origins during active service.  

6.  The veteran's heart disorder was not shown in service or 
for many years after service separation.  The record contains 
no objective evidence that a heart disorder originated during 
active service.  


CONCLUSIONS OF LAW

1.  The additional documentation received since the March 
1986 RO decision denying service connection for a back 
disorder does not constitute new and material evidence.  38 
U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).  

2.  The RO's March 1986 decision denying service connection 
for a back disorder is final and may not be reopened.  38 
U.S.C.A. §§ 1110, 1131, 5107, 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  

3.  The additional documentation submitted since the May 1956 
RO decision constitutes new and material evidence sufficient 
to reopen the veteran's claim for service connection for 
varicose veins.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156(a) (1999).  

4.  Varicose veins were incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303 (1999).  

5.  The claim for entitlement to service connection for a 
heart disorder is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether New and Material Evidence has been Submitted to 
Reopen a
Claim of Entitlement to Service Connection for a Back 
Disorder

A.  Prior RO Decisions

In May 1956, the RO denied service connection for a back 
disorder.  It was reasoned, essentially, that the veteran's 
back disorder was due to a developmental defect and that no 
aggravation of such condition or any other back injury was 
shown during his period of service and that, therefore, 
service connection for such disorder was not warranted.  The 
veteran was informed in writing of the denial in May 1956.  
The veteran attempted to reopen his claim in January 1986.  
In a March 1986 rating decision, the RO determined that no 
new and material evidence had been submitted to reopen the 
veteran's claim for service connection for a back disorder.  
The veteran was informed in writing of the denial in April 
1986 and did not perfect an appeal within the following year.  

The evidence upon which the RO formulated its March 1986 
denial of service connection may be briefly summarized.  The 
veteran's service medical records indicate that he was seen 
in May 1954 after falling from the top bunk to the floor.  It 
was noted that the veteran was brought in unconscious and 
unresponsive.  A September 1954 entry reported that the 
veteran complained of disorders including a backache.  A 
March 1955 entry noted that the veteran complained of low 
back pain for the previous year.  It was noted that the 
examination was negative and that an X-ray showed spina 
bifida.  A July 1955 entry indicated that the veteran was 
seen with complaints including pain in his head and back.  
The impression, at that time, did not refer to a back 
disorder.  A subsequent July 1955 entry noted that the 
veteran had a "profile" for his spina bifida.  It was noted 
that the veteran reported that he had spinal meningitis in 
1949 "for over [one] year".  The December 1955 separation 
examination report included a notation that the veteran's 
spine and other musculoskeletal systems were normal.  

An April 1956 VA hospital narrative summary noted that the 
veteran was admitted in March 1956 with complaints that his 
back and left leg were giving him trouble.  There was a 
notation that an X-ray of the lumbar spine indicated an 
impression of beginning osteoarthritis of the spine.  The 
final diagnosis was unstable back due to exaggerated sacral 
tilt, untreated, unchanged, and spina bifida, untreated, 
unchanged.  The veteran underwent a VA general medical 
examination in April 1956.  The diagnoses included muscle 
strain of the paravertebral muscles of the lumbar spine.  An 
April 1956 radiological report, as to the veteran's 
lumbosacral spine, reported that there were no pathological 
changes noted and no evidence of arthritis.  There was occult 
spinal bifida of the first sacral segment which was noted to 
be developmental.  

VA treatment records dated in August 1975 indicated that the 
veteran was treated for a back disorder.  An August 1975 
entry related a diagnosis of low back syndrome.  Private 
treatment records dated in June 1977 referred to continued 
treatment.  A June 1977 report from Providence Hospital noted 
that the veteran reported that his history went back to 1975 
when he was hurt on the job.  He stated that he ended up in a 
full body cast because of his low back pain.  It was observed 
that the veteran reported he had further trouble the previous 
year and had been told he had a pinched nerve.  The diagnosis 
was low back pain.  

The veteran underwent an additional VA general medical 
examination in October 1977.  He described some back pain 
since service, but reported that in 1974, while at work 
lifting a cross-tie, he had sudden low back pain that was 
severe enough to make him fall to the ground.  The diagnoses 
included lumbar disc syndrome.  An October 1982 VA general 
medical examination report related diagnoses including 
arthralgia of the lumbosacral spine and right lumbar 
radiculitis, chronic, mild.  VA treatment records dated from 
June 1982 to October 1982 indicated that the veteran was 
treated for several disorders.  

B.  New and Material Evidence

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  A "two-step analysis" is 
used to evaluate a claim to reopen.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  The first step involves a 
determination as to whether the evidence presented is new and 
material; and the second step is a review of all of the 
evidence of record to determine the outcome of the claim on 
the merits.  Id.  The second step is only required if the 
evidence presented is found to be new and material, and 
thereby sufficient to reopen the claim at issue; if the 
evidence is not new and material then review on the merits is 
not justified.  Manio, supra; see also Sutton v. Brown, 9 
Vet. App. 553, 562 (1996).

Pursuant to the applicable regulation, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellant's claim.  Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence received since the RO's March 1986 decision 
consists of statements on appeal by the veteran; additional 
private treatment records dated in June 1977; private treated 
records dated from December 1985 to December 1995; a 
September 1997 hearing transcript; VA treatment records dated 
from April 1998 to July 1998; a July 1998 transcript of a 
hearing before a member of the Board; a February 1999 VA 
cardiovascular examination report; and private treatment 
records dated from January 1999 to March 1999.  

The private treatment records dated in June 1977 indicated 
that the veteran was treated for his back disorder.  A June 
1977 report noted, as to an impression, that a myelogram of 
the lumbar area revealed impingement on the Pantopaque column 
at the L5-S1 space on the right.  Such also appeared to be 
associated with elevation of the root sleeve at that level.  
It was noted that the findings were consistent with herniated 
nucleus pulposus at such level.  Private treatment records 
dated from December 1985 to December 1995 indicated that the 
veteran was treated for multiple disorders.  

At the September 1997 hearing on appeal, the veteran 
testified that he injured his back during service when he 
fell out of the top bunk after being out drinking.  He stated 
that he first started having back problems after such injury.  
The veteran reported that he was never treated for a back 
disorder during service.  He indicated that he suffered pain 
in the lower part of his back as well as radiation into his 
right leg.  The veteran noted that he did remember seeing 
physicians for his back disorder after service.  However, he 
related that he had been told that he had spina bifida and a 
pinched nerve.  The veteran also testified that he had not 
injured his back on any other occasion.  

At the July 1998 hearing before a member of the Board, the 
veteran testified that he sustained an injury to his back 
during service.  He stated that the only treatment he 
remembered was "APC" pills.  The veteran indicated that he 
suffered back pain and numbness in his right leg.  He also 
reported that a physician had told him that his back disorder 
was aggravated during service.  

VA treatment records dated from April 1998 to July 1998 
indicated that the veteran continued to receive treatment for 
several disorders .  A February 1999 VA cardiovascular 
examination report referred to disorders other than a back 
disorder.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the May 1956 RO decision denied 
service connection for a back disorder on the basis that the 
veteran's back disorder, at that time, was due to a 
development defect and that no aggravation of such condition 
or any other back injury was shown during the veteran's 
period of service.  The March 1986 RO decision determined 
that no new and material evidence had been submitted to 
reopen the veteran's claim for service connection for a back 
disorder.  At the time of the March 1986 RO decision, the 
veteran's service medical records indicated that he was seen 
in May 1954 after falling from a top bunk to the floor.  It 
was noted, at that time, that he was brought in unconscious 
and unresponsive.  Also, a September 1954 entry noted that 
the veteran complained of low back pain for the previous year 
and noted that an X-ray showed spina bifida.  July 1955 
entries indicated that the veteran complained of back pain 
and noted that he had been put on a profile for his spinal 
bifida.  The December 1955 separation examination report 
included a notation that the veteran's spine and other 
musculoskeletal systems were normal.  Additionally, the Board 
notes that an April 1956 VA hospital narrative summary noted 
that an X-ray of the lumbar spine indicated an impression of 
beginning osteoarthritis of the lumbar spine.  The final 
diagnosis was unstable back due to exaggerated sacral tilt, 
untreated, unchanged, and spina bifida, untreated, unchanged.  
Also, an April 1956 VA general medical examination report 
indicated diagnoses including muscle strain of the 
paravertebral muscles of the lumbar spine.  An April 1956 
radiological report, as to the veteran's lumbar spine, 
specifically noted that there was no evidence of arthritis.  
The Board observes that the first clinical indication of a 
back disorder subsequent to the April 1956 VA general medical 
examination report, was pursuant to an August 1975 VA 
treatment entry, over nineteen years after the veteran's 
separation from service, which related a diagnosis of low 
back syndrome.  Further, a June 1977 report from Providence 
Hospital noted that the veteran reported that he was hurt on 
the job in 1975 and was put in a full body cast for his low 
back pain.  The diagnosis, at that time, was low back pain.  
Also, an October 1977 VA general medical examination report 
noted that the veteran described some back pain during 
service, but reported that in 1974 while at work lifting a 
cross-tie, he had sudden low back pain which was severe 
enough to make him fall to the ground.  The diagnoses 
included lumbar disc syndrome.  An October 1982 VA general 
medical examination report noted diagnoses including 
arthralgia of the lumbosacral spine and right lumbar 
radiculitis, chronic, mild.  

The Board notes that the additional evidence submitted since 
the March 1986 decision is essentially cumulative of evidence 
previously of record.  An additional June 1977 report from 
Providence Hospital indicated, as to an impression, that a 
report of a myelogram of the lumbosacral spine was consistent 
with a herniated nucleus pulposus.  Additional private and VA 
treatment records dated from December 1985 to July 1998 did 
not specifically refer to a back disorder.  The Board 
observes that the medical evidence of record submitted 
subsequent to the March 1986 RO decision fails to indicate 
any relationship or nexus between any presently diagnosed 
back disorder and the veteran's period of service.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).  There is simply no 
medical evidence relative to the etiology of the veteran's 
claimed disorder or indicating that any back disorder had its 
onset during his period of service.  Also, the evidence 
submitted since March 1986 does not indicate that there was 
any increase in the severity of the veteran's spina bifida 
during his period of service.  38 C.F.R. § 3.306 (1999).  
Additionally, the Board notes that a June 1977 treatment 
report from Providence Hospital and an October 1977 VA 
general medical examination report, both referred to an 
intercurrent injury.  Such records were of record at the time 
of the March 1986 decision.  The Board observes that the 
veteran has alleged in statements and testimony on appeal 
that a back disorder originated during his period of service.  
However, the veteran, as a lay person, is not competent to 
offer a medical diagnosis or to assert medical causation or 
to indicate that any actual identifiable aggravation of his 
back disorder occurred.  Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
The Board observes that the veteran certainly is competent to 
describe complaints of back pain as well as circumstances 
underlying an injury during service.  However, the credible 
and competent evidence of record does not adequately permit 
the diagnosing of a current back disorder related to the 
veteran's period of service.  See Gregory v. Brown, 8 
Vet.App. 563 (1996).  Additionally, the Board notes that at 
the July 1998 hearing before a member of the Board, the 
veteran testified that a physician told him that his back 
disorder was aggravated during service.  However, the Board 
observes that the Court has held that a claimant's statement 
about what a physician said about a condition, and 
subsequently "filtered" through a lay person's own 
sensibilities, is insufficient to render a claim well-
grounded.  See Kirwin v. Brown, 8 Vet.App. 148 (1995).  
Therefore, the Board concludes that the additional evidence 
submitted is not new and material as it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the RO's March 1986 
decision denying service connection for a back disorder 
remains final and the claim is not reopened.  

II  Whether New and Material Evidence has been Submitted to 
Reopen a
Claim of Entitlement to Service Connection for Varicose Veins

Prior RO Decision

In May 1956, the RO denied service connection for varicose 
veins.  It was reasoned, essentially, that varicose veins 
were not incurred in or aggravated during the veteran's 
period of service and that, therefore, service connection for 
such disorder was not warranted.  The veteran was informed in 
writing of the denial in May 1956 and did not perfect an 
appeal within the following year.  

The evidence upon which the RO formulated its May 1956 denial 
of service connection may be briefly summarized.  The 
veteran's service medical records indicate that he was noted 
to have varicose veins pursuant to an August 1955 treatment 
entry.  The December 1955 separation examination report 
included notations that the veteran's vascular system and 
lower extremities were normal.  

An April 1956 VA hospital narrative summary noted that the 
veteran had mild varicosities of the left leg in the 
popliteal fossa.  The veteran underwent a VA general medical 
examination in April 1956.  The examiner noted that the 
veteran had varicose veins just below and medial to the 
popliteal space of the left leg.  It was noted that there 
were tortuosities to about 2 inches in diameter and that the 
veteran stated that such were painful.  The diagnoses 
included varicose veins.  

B.  New and Material Evidence

The evidence received since the RO's May 1956 decision 
consists of statements on appeal from the veteran; VA 
treatment records dated in August 1975; private treatment 
records dated in June 1977; an October 1977 VA general 
medical examination report; an October 1982 VA general 
medical examination report; VA treatment records dated from 
August 1982 to October 1982; private treated records dated 
from December 1985 to December 1995; a September 1997 hearing 
transcript; VA treatment records dated from April 1998 to 
July 1998; a July 1998 transcript of a hearing before a 
member of the Board; a February 1999 VA cardiovascular 
examination report; and private treatment records dated from 
January 1999 to March 1999.  

The October 1977 VA general medical examination report noted 
that the veteran had mild to moderate varicose veins in the 
left popliteal area and mild varicose veins in the right 
popliteal area.  The diagnoses included mitral insufficiency 
due to an undetermined cause.  The October 1982 VA general 
medical examination report included a notation that there 
were no varicose veins.  The diagnoses referred to other 
disorders.  Private treatment records dated from December 
1985 to December 1995 indicated that the veteran was treated 
for several disorders.  

At the September 1997 hearing on appeal, the veteran 
testified that he had varicose veins in both legs.  He stated 
that he was told in service that he had varicose veins.  The 
veteran indicated that he had never been treated for such 
disorder.  He reported that he wore support hose and that he 
first got those in the 1950s.  

At the July 1998 hearing before a member of the Board, the 
veteran testified that he did not receive any treatment for 
his varicose veins during service.  He stated that his 
varicose veins were in both legs, but more on the left leg.  
The veteran indicated that the varicose veins were up by his 
knees.  

Private treatment records dated from January 1999 to March 
1999 indicated that the veteran continued to receive 
treatment for multiple disorders.  A January 1999 report from 
Mobile Infirmary indicated that the veteran underwent a left 
femoral popliteal above the knee bypass with reverse 
saphenous vein.  The final diagnosis was occlusive arterial 
disease of the left lower extremity.  

The veteran underwent a VA cardiovascular examination in 
February 1999.  It was noted that the veteran reported that 
he used compression hose from time to time to treat 
tenderness associated with varicose veins.  The veteran 
reported symptoms of claudication, stiffness in the legs and 
pain with walking.  The examiner noted that such should be 
referable to the veteran's ischemic arterial disease, not 
varicose veins.  The examiner reported that the veteran had a 
4 cm diameter area of tortuous veins, the maximum diameter 
vein was 2 mm in the popliteal space of the left leg, that 
were distal to and lateral to his fem-pop incision.  It was 
noted that such appeared to be longstanding in nature and not 
related to his recent surgery.  The examiner noted, that 
surprisingly, there was no stasis dermatitis, venous lakes, 
or tortuosity below that area.  There was no evidence of 
varicose veins in the upper leg.  The examiner reported that 
the right leg had a 3 cm long area of superficial varicose 
veins medial to the popliteal space that also had a maximum 
diameter of 2 mm.  There was no evidence of phlebothrombosis 
in either leg.  

The examiner commented that knowing the veteran's claim for a 
fall and back disability that allegedly occurred during his 
service, there would be speculation to relate the small 
varicose veins to that injury.  The examiner remarked that 
long hours of marching/standing especially with potentially 
tight-fitting underwear, certainly could have contributed to 
the onset of the veteran's varicosities, even if they had 
been hereditary.  However, the examiner noted that to so 
conclude would be speculation.  The examiner further stated 
that in the veteran's current condition, compared to his 
other problems, the size and magnitude of his varicose veins 
would be insignificant as far as the pain and discomfort he 
had in his legs compared to his arterial disease and the pain 
referred from his back condition.  

The Board has weighed the evidence of record.  It is observed 
that the May 1956 RO decision denied service connection for 
varicose veins on the basis that such were not incurred in or 
aggravated during the veteran's period of service.  At the 
time of the May 1956 RO decision, the service medical records 
indicated that the veteran was noted to have varicose veins 
pursuant to an August 1995 treatment entry.  The December 
1955 separation examination report included notations that 
the veteran's vascular system and lower extremities were 
normal.  Additionally, an April 1956 VA hospital narrative 
summary noted that the veteran had mild varicosities of the 
left leg in the popliteal fossa and an April 1956 VA general 
medical examination report indicated diagnoses including 
varicose veins.  

The Board observes that the additional evidence submitted 
subsequent to the May 1956 RO decision includes an October 
1977 VA general medical examination report which noted that 
the veteran had mild to moderate varicose veins in the left 
popliteal area and mild varicose veins in the right popliteal 
area.  An October 1982 VA general medical examination report, 
however, included a notation that there were no varicose 
veins.  Additionally, the Board notes that a January 1999 
report from Mobile Infirmary indicated that the veteran 
underwent a left femoral popliteal above the knee bypass with 
reverse saphenous vein.  The final diagnosis, at that time, 
was occlusive arterial disease of the left lower extremity.  
Also, the Board observes that a February 1999 VA 
cardiovascular examination report noted that the veteran had 
a 4 cm diameter area of tortuous veins with a maximum 
diameter of 2 mm in the popliteal space of the left leg that 
were distal to and lateral to the veteran's fem-pop incision.  
Also, the examiner reported that the right leg had a 3 cm 
long area of superficial varicose veins medial to the 
popliteal space that also had a maximum diameter of 2 mm.  
Further, the examiner specifically commented that long hours 
of marching/standing especially with potentially tight-
fitting underwear, certainly could have contributed to the 
onset of the veteran's varicosities, even if they had been 
hereditary.  The examiner did indicate that such would be 
speculation, however.  In consideration of the medical 
evidence noted above, including the examiner's statement 
pursuant to the February 1999 VA cardiovascular examination 
report that the veteran's long hours of marching and standing 
during service could have contributed to the onset of 
varicosities, the Board finds that such additional submitted 
evidence is significant enough that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
Accordingly, the Board finds that such evidence is new and 
material as to the issue of service connection for varicose 
veins and is, therefore, sufficient to reopen the veteran's 
claim on a de novo basis.  

C.  De Novo Review

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1999).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease, 
including hypertension becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (1999).  The disease entity 
for which service connection is sought must be "chronic" as 
opposed to merely "acute and transitory" in nature.  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).

The Board has made a careful longitudinal review of the 
record.  As noted previously, the veteran's service medical 
records indicate that he was reported to have varicose veins 
pursuant to an August 1955 treatment entry.  Additionally, an 
April 1956 VA hospital narrative summary, only several months 
after the veteran's separation from service in December 1955, 
noted that the veteran had mild varicosities of the left leg 
in the popliteal fossa.  Further, an April 1956 VA general 
medical examination report indicated diagnoses which included 
varicose veins and an October 1977 VA general medical 
examination report noted that the veteran had mild to 
moderate varicose veins in the left popliteal area and mild 
varicose veins in the right popliteal area.  The Board also 
observes that the February 1999 VA general medical 
examination report noted that the veteran had a 4 cm diameter 
area of tortuous veins in the popliteal space of the left leg 
and a 3 cm long area of superficial veins medial to the 
popliteal space of the right leg.  The examiner specifically 
noted that long hours of marching/standing during the 
veteran's period of service especially with potentially 
tight-fitting underwear, certainly could have contributed to 
the onset of the veteran's varicosities.  The Board notes 
that the examiner did indicate that such would be 
speculation.  The Board observes that the medical evidence of 
record clearly indicates that the veteran was noted to have 
varicose veins during service and varicose veins, at least of 
the left leg, several months after his separation from 
service.  Also, the veteran was noted to have such disorder 
in October 1977 and has been recently diagnosed with varicose 
veins pursuant to the February 1999 VA cardiovascular 
examination report.  Also, a VA examiner, after reviewing the 
claims folder, has indicated that the veteran's inservice 
marching and standing could have contributed to such 
disorder, although commenting, in effect, that an element of 
speculation is involved in reaching such a conclusion.  
Therefore, the Board is of the view that to conclude 
otherwise than that the evidence is at least in equipoise as 
to whether varicose veins were incurred during the veteran's 
period of service would not withstand Court scrutiny on the 
basis of the evidence currently of record.  Accordingly, with 
resolution of reasonable doubt in favor of the veteran the 
Board concludes that service connection for varicose veins is 
warranted.  

III Service Connection for a Heart Disorder

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  The United States Court of Veterans Appeal 
(hereinafter "the Court") has held that:

A veteran claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1997). See Tirpak v. Derwinski, 2 
Vet.App. 609, 610-611 (1992).  If a claim 
is not well-grounded, the Board does not 
have the jurisdiction to adjudicate that 
claim.  Boeck v. Brown, 6 Vet.App. 14, 17 
(1993).

The Court has clarified that:

Because a well-grounded claim is neither 
defined by the statute nor by the 
legislative history, it must be given a 
common sense construction.  A well-
grounded claim is a plausible claim, one 
which is meritorious on its own or 
capable of substantiation.  Such a claim 
need not be conclusive, but only possible 
to satisfy the initial burden of 
§ 3007(a) [presently enacted as 38 U.S.C. 
§ 5107(a) (1993)].  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990). 

In the instant appeal, the veteran is seeking service 
connection for a heart disorder.  As discussed below, the 
Board finds that the veteran's claim is not well-grounded and 
that, therefore, there is no further duty to assist the 
veteran with development of his claim.  

The veteran's service medical records do not refer to 
complaints of or treatment for a heart disorder.  A November 
1954 entry noted that the veteran had sharp pain in his left 
chest on respiration.  The examiner noted that the veteran's 
lungs were clear and examination of his heart was negative.  
An additional November 1954 entry noted that the veteran 
reported that he had difficulty breathing and had been 
nervous for three weeks.  The examiner noted that examination 
of the veteran's heart was negative.  A December 1954 entry 
reported that the veteran complained of pain in his chest and 
difficulty breathing.  The December 1955 separation 
examination report noted that the veteran's blood pressure 
was 120/68.  There were notations that the veteran's heart 
and vascular system were normal.  

The veteran underwent a VA general medical examination in 
April 1956.  There was no reference to a heart disorder.  The 
diagnoses included varicose veins.  VA treatment records 
dated in August 1975 also referred to other disorders.  
Private treatment records dated in June 1977 indicated that 
the veteran was treated for several disorders.  A June 1977 
electrocardiographic report from Providence Hospital noted, 
as to an interpretation, that the results suggested 
incomplete right bundle branch block and possible left 
ventricular hypertrophy.  

The veteran underwent a VA general medical examination in 
October 1977.  The diagnoses included mitral insufficiency 
due to undetermined cause.  The veteran underwent an 
additional VA general medical examination in October 1982.  
It was noted that mitral insufficiency was found several 
years earlier and that the previous year the veteran had 
substernal pain and was in the intensive care unit four days 
at a medical center.  The veteran reported that he was told 
the circulation of his heart was bad.  He reported that he 
had precordial pains which were usually relieved by 
Nitroglycerin.  The diagnoses included heart disease 
consisting of mitral insufficiency and anterior myocardial 
ischemia and history of angina.  VA treatment records dated 
from June 1982 to October 1982 indicated that the veteran was 
treated for disorders including his heart disorder.  An 
August 1982 VA hospital summary relate diagnoses including 
arteriosclerotic heart disease with angina pectoris, mild, by 
history.  

Private treatment records dated from December 1985 to 
December 1995 indicated that the veteran continued to receive 
treatment for disorders including his heart disorder.  A 
December 1985 consultation report related a conclusion 
including chest pain of unresolved etiology with features 
typical and others atypical for myocardial ischemia secondary 
to coronary atherosclerotic heart disease.  A June 1986 
history and physical report related diagnoses including 
unstable angina, status post myocardial infarction, 
approximately ten years earlier, and sinus bradycardia.  A 
January 1989 history and physical report from Springhill 
Memorial Hospital indicated an impression of significant 
aortoiliac occlusive disease on both sides, right greater 
than the left.  A March 1989 report which included an 
impression of status post-operative aortofemoral bypass 
graft.  A June 1989 report noted an impression which included 
unstable angina and history of myocardial infarction in 1979.  

At the September 1997 hearing on appeal, the veteran 
testified that he had heart problems during service, but that 
he did not receive treatment.  He stated that his heart would 
start fluttering and he would feel dizzy.  The veteran 
reported that he was currently taking Nitroglycerin for his 
heart disorder.  VA treatment records dated from April 1998 
to July 1998 referred to continued treatment.  

At the July 1998 hearing before a member of the Board, the 
veteran testified that he was not diagnosed with a heart 
disorder or hypertension during his period of service.  He 
stated that he was treated for a heart disorder within one 
year after service.  The veteran that at that time he had 
fluttering of the heart and he had passed out.  He later said 
that such occurred in the seventies.  

Private treatment records dated from January 1999 to March 
1999 indicated that the veteran was treated for several 
disorders.  A February 1999 VA cardiovascular examination 
report referred to the veteran's varicose veins and did not 
specifically address his heart disorder.  

The Board has weighed the evidence of record.  It is observed 
that the record is without sufficient objective evidence 
supportive of a finding that a heart disorder became manifest 
or otherwise originated during his period of service or 
within one year of service separation.  The veteran's service 
medical records make no reference to complaints of or 
treatment for a heart disorder.  A November 1954 treatment 
entry noted that the veteran complained of sharp pain in his 
left chest on respiration.  The examiner noted that the 
veteran's lungs were clear and that examination of his heart 
was negative.  An additional November 1954 entry also noted 
that the veteran reported difficulty breathing and that 
examination of his heart was negative.  The December 1955 
separation examination report included notations that the 
veteran's heart and vascular system were normal.  An April 
1956 VA general medical examination report made no reference 
to a heart disorder.  

The Board observes that the first clinical indication of a 
heart disorder was pursuant to a June 1977 
electrocardiographic report from Providence hospital, more 
than twenty-one years after the veteran's separation from 
service, which noted, as to an impression, that the results 
suggested incomplete right bundle branch block and possible 
left ventricular hypertrophy.  An October 1977 VA general 
medical examination report indicated diagnoses including 
mitral insufficiency due to an undetermined cause and an 
October 1982 VA general medical examination related diagnoses 
including heart disease consisting of mitral insufficiency 
and anterior myocardial ischemia and a history of angina.  
Subsequent private and VA treatment records indicated that 
the veteran was treated for variously diagnosed heart 
disorders including arteriosclerotic heart disease, chest 
pain of unresolved etiology with features typical and others 
atypical for myocardial ischemia secondary to coronary 
atherosclerotic heart disease, sinus bradycardia, status post 
myocardial infarction, and status post-operative aortofemoral 
bypass graft.  

The Board observes that that the veteran has alleged in 
statements and testimony on appeal that his heart disorder 
originated during his period of service.  However, the Board 
notes that the veteran is not competent, as a lay person, to 
assert that a relationship exists between his period of 
service and such disorder or to otherwise assert medical 
causation.  See Grotveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  The Board 
observes that it is certainly within the province of the 
veteran to report that he suffered from a heart disorder 
during service.  However, the credible and competent evidence 
of record does not adequately permit the diagnosing of a 
heart disorder during his period of service, or within one 
year of service separation, or otherwise relate the existence 
of such disability to the veteran's period of service.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  The medical 
evidence of record simply fails to adequately establish any 
relationship or nexus between such disorder and the veteran's 
period of service.  See Caluza.  Therefore, in the absence of 
sufficiently probative evidence establishing that the claimed 
disorder originated during the veteran's period of service or 
was manifest to a degree of 10 percent or more within one 
year of service separation, the Board concludes that the 
veteran's claim for service connection for a heart disorder 
is not plausible and, therefore, not well-grounded.  

Further, the Board finds the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection.  Moreover, 
the veteran has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, might make the claim well-grounded.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  


ORDER

The veteran has not submitted new and material evidence 
sufficient to reopen his claim for service connection for a 
back disorder.  Service connection for varicose veins is 
granted.  Service connection for a heart disorder is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

